UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7467


AARON TREVINO,

                    Petitioner - Appellant,

             v.

JOE COAKLEY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00142-GMG)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Aaron Trevino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Trevino, a federal prisoner, appeals the district court’s order adopting the

magistrate judge’s recommendation and dismissing his 28 U.S.C. § 2241 (2012) petition.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Trevino’s informal brief does not challenge the basis for the

district court’s disposition, Trevino has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, although we grant Trevino leave to proceed in forma

pauperis, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2